NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD GLENN ESTES,                             No.    17-16624

                Petitioner-Appellant,           D.C. No. 3:13-cv-00072-MMD-WGC

 v.
                                                MEMORANDUM*
RENEE BAKER, Warden and ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted November 19, 2018**

Before: TROTT, SILVERMAN, and TALLMAN, Circuit Judges

      Nevada state prisoner Donald Glenn Estes appeals the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. §§1291 and 2253. We review de novo the denial of a habeas



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
corpus petition, see Fairbank v. Ayers, 650 F.3d 1243, 1250 (9th Cir. 2011), and

we affirm.

      Estes contends that his Fifth and Fourteenth Amendment rights were

violated when, after he presented an insanity defense, the trial court allowed the

State to introduce rebuttal testimony from witnesses who observed him during his

court-ordered competency evaluation. The district court properly denied habeas

relief because the Nevada Supreme Court’s rejection of his claim was not contrary

to, or an unreasonable application of, clearly established federal law, nor was it

based on an unreasonable determination of the facts in light of the evidence

presented in state court. See 28 U.S.C. § 2254(d); Buchanan v. Kentucky, 483 U.S.

402 (1987) (holding that evidence obtained in the course of a pre-trial psychiatric

evaluation can be introduced at trial to rebut the defendant’s insanity defense, so

long as the evidence does not include incriminating information regarding the facts

of the crime).

      AFFIRMED.1




1
   Counsel for the appellee is admonished to provide accurate page references on
his Table of Cases and Authorities for the cases on which he relies. For example,
Kansas v. Cheever is nowhere to be found on either page 15 or 20. This
inaccuracy is not the only mistake.

                                          2                                    17-16624